FILED
                              NOT FOR PUBLICATION                           DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZUO JIE XIE,                                     No. 08-73590

               Petitioner,                       Agency No. A029-904-278

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Zuo Jie Xie, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we

deny the petition for review.

      Xie contends he suffered past persecution and has a well-founded fear of

future persecution on account of his Christian religion. Substantial evidence

supports the BIA’s finding that, even if Xie is a Christian and testified credibly,

Xie failed to demonstrate he suffered harm rising to the level of persecution when

police raided his house church gathering. See id. at 1019–21; Li v. Ashcroft, 356

F.3d 1153, 1158 (9th Cir. 2004) (en banc) (persecution is an “extreme concept”).

Substantial evidence also supports the BIA’s finding that Xie did not establish a

well-founded fear of future persecution, where Xie did not provide any “credible,

direct, and specific evidence” he is likely to suffer persecution, as opposed to

harassment or discrimination, upon return to China. See Ladha v. INS, 215 F.3d

889, 897 (9th Cir. 2000); see also Gu, 454 F.3d at 1022. Accordingly, Xie’s

asylum claim fails.

      Because Xie failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2